ORDER OF SUSPENSION PENDING FINAL DETERMINATION
GIVAN, Chief Justice.
Comes now the Hearing Officer in this cause and, after a hearing on a "Motion for Suspension Pending Prosecution" filed by the Indiana Supreme Court Disciplinary Commission, recommends that the Respondent be suspended from the practice of law until final determination of this case.
And this Court, being duly advised, now finds that the Hearing Officer's recommendation for suspension pending final determination should be accepted and approved and that the Respondent should be so suspended.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Respondent, Isaac L. Conley, be and he hereby is suspended from the practice of law pending final determination by this Court in the present case.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions of Admission and Discipline Rule 23, Section 3(d).
All Justices concur.